Citation Nr: 9910865	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of 
shrapnel wound of the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Service medical records indicate that in June 1970 the 
appellant was treated for healing fragmentation wounds of the 
right shoulder and right hip.  The wounds were treated and 
sutured.

At an October 1997 VA neurologic examination, the appellant 
reported that he had been hit by shrapnel when he was in the 
Republic of Vietnam.  He stated that the shrapnel hit his 
right shoulder, around his hip, and both kneecaps.  The 
appellant stated that he did not take pain medication but 
that he did try to exercise regularly to remain limber.

The examiner observed paresthesias in a 4-inch by 7-inch 
triangular area over his lateral upper thigh.  This area was 
just beneath a 1-1/4-inch by 7/16-inch scar on the right 
upper leg.  The appellant had a decreased right 
patellofemoral reflex.  The examiner stated that the 
distribution of paresthesia appeared to be that of the 
lateral femoral cutaneous nerve.

The appellant underwent a nerve conduction 
velocity/electromyograph [NCV/EMG].  The right femoral nerve 
was difficult to elicit and very low amplitude.  The lateral 
femoral cutaneous nerve potential showed very low amplitude, 
and it was difficult to appreciate the response.  The needle 
EMG examination of the right rectus femoris including vastus 
medialis intermedius and lateralis were normal.  The examiner 
interpreted the study as indicating normal motor and sensory 
nerve conduction of the distal lower extremities.  According 
to the examiner, the proximal portion of the study for the 
motor and sensory component of the femoral nerve was 
inconclusive but the motor femoral nerve study was normal on 
the left.

The appellant's representative asserted correctly at the 
March 1999 informal hearing presentation that the examination 
of the appellant's right upper leg was incomplete because the 
examiner failed to comment on additional disability resulting 
from the appellant's scar.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a scar is to be rated as 
separate and distinct from the underlying pathology of which 
the scar is the product.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  This can include compensation for a scar that is 
poorly nourished or ulcerative (Diagnostic Code 7803), that 
is tender and painful (Diagnostic Code 7804), or that limits 
the motion of the affected part (Diagnostic Code 7805).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
orthopedic examination to assess the 
severity of any separate disability 
resulting from the appellant's scar on 
his right upper thigh.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review 
before the examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



